Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gina Cornelio (64,336) on 3/17/2021.

The application has been amended as follows: 
Claim 52 line 1: replace “claim 51” with --claim 50--
Claim 64 line 1: replace “claim 63” with --claim 62--

Allowable Subject Matter
Claim(s) 45-48, 50, 52-62, 64-69 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach, in conjunction with other limitations in the dependent claims, wherein the memory of the custom card design server includes a plurality of organization specific configurations for the first configurable element, wherein each of the organization specific configurations define the functionality of the custom card design session for creation of the customized card design through a respective card providing organization; the custom card design web page user interface upon activation of the link and serving the custom card design web page user interface to the user computer for accepting user inputs relative to the functionality for generating a custom card design in response to the request by configuring the first configurable element of the custom card design session interface template based on the .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887